ICJ_019_MonetaryGold_ITA_FRA-GBR-USA_1954-01-26_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’OR MONÉTAIRE

PRIS À ROME EN 1943

(ITALIE c. FRANCE, ROYAUME-UNI DE GRANDE-
BRETAGNE ET DIRLANDE DU NORD ET
ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 26 JANVIER 1954

1954

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE OF THE MONETARY GOLD

REMOVED FROM ROME IN 1943

(ITALY v. FRANCE, UNITED KINGDOM OF GREAT
BRITAIN AND NORTHERN IRELAND AND
UNITED STATES OF AMERICA)

ORDER OF JANUARY 26th, 1954
La présente ordonnance doit être citée comme suit :

«Affaire de lor monétaire pris à Rome en 1943,
Ordonnance du 26 janvier 1954: C.I. J. Recueil 1954, p. 0.»

This Order should be cited as follows:

“Case of the monetary gold removed from Rome in 1943,
Order of January 26th, 1954: I.C.]. Reports 1954, p. ro.”

 

N° de vente: 114
Sales number

 

 

 
1954
Le 26 janvier
Rôle général
n° 19

10

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1954

26 janvier 1954

AFFAIRE DE L’OR MONÉTAIRE

PRIS À ROME EN 1943

(ITALIE c. FRANCE, ROYAUME-UNI DE GRANDE-
BRETAGNE ET DIRLANDE DU NORD ET
ETATS-UNIS D’AMERIQUE)

ORDONNANCE

Le Vice-Président de la Cour internationale de Justice faisant
fonction de Président en la présente affaire,

vu l'article 48 du Statut de la Cour,
vu l’article 37 du Règlement de la Cour;

Vu l'ordonnance du 3 novembre 1953 par laquelle la Cour a
fixé au 15 décembre 1953 l'expiration du délai dans lequel le
Gouvernement italien pouvait présenter un exposé écrit précisant
sa position sur la question préliminaire soulevée par lui le 30 octobre
1953 en l'affaire de lor monétaire pris à Rome en 1943, et au
15 février 1954 l'expiration du délai dans lequel les Gouvernements
de la République française, du Royaume-Uni de Grande-Bretagne
et d’Irlande du Nord et des États-Unis d'Amérique pourront
présenter les exposés écrits de leurs observations et conclusions
sur cette question,

Considérant que l'exposé écrit du Gouvernement italien a été
déposé dans le délai fixé,

Considérant que, par télégramme du 14 janvier 1954 reçu au
Greffe le même jour, l’agent du Gouvernement du Royaume-

4
I AFFAIRE DE L’OR MONÉTAIRE (ORDONNANCE DU 26 1 54)

Uni a demandé la prolongation au 31 mars 1954 du délai dont
l'expiration avait été fixée au 15 février 1954, afin de donner
aux trois Gouvernements défendeurs le temps de se concerter
sur la nature de l'exposé ou des exposés qu'ils présenteront,

Considérant que, par lettre du 20 janvier 1954, Vagent du
Gouvernement italien, auquel la demande présentée avait été

communiquée, a déclaré ne pas soulever d’objection à une éven-
tuelle prorogation,

Considérant que les agents du Gouvernement français et du
Gouvernement des États-Unis d'Amérique, auxquels la demande
avait été également communiquée, ont fait savoir par des lettres
datées respectivement des 22 et 26 janvier 1954 qu'ils étaient
d'accord avec la demande de l'agent du Gouvernement du
Royaume-Uni;

Proroge au 31 mars 1954 la date d’expiration du délai dans
lequel les Gouvernements de la République française, du Royaume-
Uni de Grande-Bretagne et d’Irlande du Nord et des États-Unis
d'Amérique pourront présenter les exposés écrits de leurs obser-
vations et conclusions sur la question préliminaire soulevée en
Vaffaire de l’or monétaire pris à Rome en 1943.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-six janvier mil neuf cent
cinquante-quatre, en cinq exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement aux Gouvernements de la République italienne, de la
République française, du Royaume-Uni de Grande- “Bretagne et
d'Irlande du Nord et des États-Unis d'Amérique.

Le Vice-Président,
(Signé) J. G. GUERRERO.

Le Greffier,
(Signé) J. LéPEz OLIVAN.
